 

Exhibit 10.46

 

Description of Non-Employee Director Compensation Arrangement

On September 9, 2019, our compensation committee, under the guidance of Pearl
Meyer & Partners, LLC, a leading compensation consulting firm, established a
compensation plan for the company’s non-employee directors. Under the plan, each
director is to receive $125,000 annually, of which $100,000 is to be paid in
cash and the remainder in restricted common shares based on the market value on
the date of the grant.   The shares will be subject to restrictions on transfer
for one year after the grant date.  During the period of restriction, the
directors will be entitled to dividends and all other rights of ownership.

 